         Case 1:20-cr-00330-AJN Document 184 Filed 03/26/21 Page 1 of 1




                                                                           Sigrid S. McCawley
                                                                   Telephone: (954) 377-4223
                                                                 Email: smccawley@bsfllp.com

                                                    March 26, 2021
VIA ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

        I write on behalf of Boies Schiller Flexner LLP (“BSF”) and the victims it represents. On
March 24, 2021, the Court ordered BSF to file its March 22, 2021, letter containing objections to
the Defendant’s proposed Rule 17(c) subpoena to BSF on the public docket with proposed
redactions. (ECF No. 172). BSF met and conferred with the Defendant’s counsel on March 25,
2021. BSF and the Defendant agreed, in an abundance of caution, to redact a narrow piece of
information that has remained redacted in other filings on the docket. BSF will remove those
redactions from its letter if the Court so orders.

                                                    Respectfully submitted,


                                                    /s/ Sigrid S. McCawley
                                                    Sigrid S. McCawley
